—Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered April 29, 1993, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Review of the plea allocution demonstrates that defendant knowingly and voluntarily admitted to the elements of the crime of which he was convicted and did not raise any facts which would suggest an agency defense. The court properly denied defendant’s subsequent motion to withdraw the plea as it contained no corroboration for his assertion that his prior attorney failed to apprise him of the agency defense. Moreover, defendant failed to demonstrate any reasonable possibility that an agency defense would have been viable. Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.